Citation Nr: 0517107	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  04-07 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for residuals of a 
laceration injury to the right shin, claimed as a scar on the 
right shin.

3.  Entitlement to service connection for a right foot 
disability, claimed as right foot pain.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from June 1980 to October 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for multiple sclerosis, 
residuals of a laceration injury to the right shin, and a 
right foot disability.


REMAND

The veteran's claims folder shows that he requested to be 
scheduled for a hearing at the RO before a hearing officer.  
Although the RO initially notified the veteran that he had 
been scheduled for a hearing in October 2003, the RO 
subsequently cancelled the hearing because it was in the 
process of obtaining additional service department records 
relating to his claim.  A review of the claims folder 
indicates, however, that the veteran was never rescheduled 
for an RO hearing, and there is no indication in the record 
that he ever rescinded his request for one.  The case should 
therefore be remanded so that the RO may offer the veteran 
the opportunity to present oral testimony in support of his 
claim before a hearing officer.

The veteran contends that although he was first diagnosed 
with multiple sclerosis in 1999, his medically documented 
incidents of being treated for a fractured finger on his left 
hand in July 1983, a fall on his right pelvis in December 
1983, a cut on his right index finger from a paper slicer in 
February 1984, a laceration on his left hand from falling on 
a glass bottle in March 1984, and headaches and a heavy 
sensation in his chest in January 1986, were indicative of 
loss of dexterity and control of his extremities that were 
prodromal symptoms of multiple sclerosis manifesting within 
the seven-year presumptive period for this disease following 
his discharge from service in October 1987.  See 38 C.F.R. 
§ 3.307(a)(3) (2004).  The VA physician who examined the 
veteran in November 2003 did not adequately address this 
contention in the examination report.  Therefore, the case 
should be remanded so that the same physician may review the 
veteran's medical history and present an addendum to the 
November 2003 examination report addressing whether the 
aforementioned post-service medical incidents represented the 
onset of multiple sclerosis within the first seven years 
following the veteran's separation from service.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran 
and offer him the opportunity to appear 
for before an RO hearing officer to 
present oral testimony and submit 
additional evidence in support of his 
claim.  The veteran should be scheduled 
for an RO hearing if he requests one.

2.  The RO should arrange for the same 
physician who conducted the veteran's 
medical examination in November 2003 to 
review the veteran's medical history 
contained in the claims file and present 
an addendum to the November 2003 
examination report.  The addendum must 
discuss whether the documented incidents 
of the veteran's treatment for a 
fractured finger on his left hand in 
July 1983, a fall on his right pelvis in 
December 1983, a cut on his right index 
finger from a paper slicer in February 
1984, a laceration on his left hand from 
falling on a glass bottle in March 1984, 
and headaches and a heavy sensation in 
his chest in January 1986, were 
indicative of loss of dexterity and 
control of his extremities that were 
prodromal symptoms of multiple sclerosis 
manifesting within the seven-year 
presumptive period for this disease 
following his discharge from service in 
October 1987.  If the physician must 
resort to speculation to answer this 
question, it should so state in the 
opinion.  A complete rationale for all 
opinions should be provided.  The report 
prepared should be typed.

3.  If the VA physician who examined the 
veteran in November 2003 is no longer 
available to present an addendum to the 
examination report, the RO must arrange 
for the appropriate VA physician to 
review the veteran's claims file and 
present the aforementioned requested 
opinion.

4.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claims of 
entitlement to service connection for 
multiple sclerosis, residuals of a 
laceration injury to the right shin, and 
a right foot disability must be 
readjudicated.  If any benefit sought on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


